Citation Nr: 1615452	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-00 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of rheumatic fever.

2.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1954 to October 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

This matter was previously before the Board in November 2009, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

In June 2009, the Veteran testified at a hearing before a Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  Subsequent to the hearing the VLJ who presided over the hearing retired.  In February 2016, the Board sent the Veteran a letter inquiring whether he desired a new Board hearing in conjunction with his appeal, since the VLJ who conducted his June 2009 hearing was no longer employed by the Board.  The Veteran did not respond to the letter.  Therefore, the Board will presume that the Veteran does not want another hearing and will proceed with a decision on the claims on appeal.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well the records in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claims on appeal, a review of the Veteran's VBMS claims file includes an undated entry in the "Notes" section that the Veteran called and indicated that "ss verified him for arthritis and heart condition."  The Board notes that VA has a duty to obtain all relevant records in the custody of a Federal agency.  38 C.F.R. § 3.159(c)(2).  As there is an indication in the claims file that there may be relevant Social Security Administration (SSA) records that have not been obtained, remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Also, the Board's November 2009 remand directed that the RO forward the claims file to a VA board-certified cardiologist for review and for a medical opinion regarding the nature and etiology of any residuals of rheumatic fever and heart disease.  Following a review of the claims file, the examiner was asked to provide opinions as to whether it was at least as likely as not that the Veteran currently had residuals of rheumatic fever, whether it was at least as likely as not that any heart disease present began during service or is causally linked to any incident of or finding recorded during service, and whether it was at least as likely as not that any heart disease currently present was caused or aggravated by the Veteran's 1955 in-service episode of rheumatic fever.  The remand specified that all opinions and conclusions expressed must be supported by a rationale.

Pursuant to the Board's remand, a VA medical opinion was obtained in October 2010.  The VA physician did not review the Veteran's claims file and provided an opinion that it was less likely than not that the Veteran's CAD was "secondary to his service-connected rheumatic fever."  As the claims file was not reviewed, a new VA medical opinion was obtained in August 2015.  The VA physician, a cardiology staff physician, provided opinions that there were no current residuals of rheumatic fever present, and that it was less likely than not that the Veteran's heart disease currently present, CAD, was causally linked to any incident of or finding recorded during service or was caused or aggravated by the Veteran's 1955 in-service episode of rheumatic fever.  The rationale provided was that a September 2014 echocardiogram reported no mitral or aortic valve disease, so no current residuals of rheumatic heart disease were now evident.  There was also no evidence in the records reviewed that CAD was present during service or is causally linked to any incident or finding recorded during service, and no evidence that CAD was caused or aggravated by an episode of rheumatic fever in 1955.  

When VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," see Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007), and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  An examination is inadequate if it contains only data and conclusions without reasoning and rationale.  Id.  Here, the VA physician found no residuals of rheumatic fever based on the results of a September 2014 echocardiogram, but provided no explanation for this conclusion.  Also, the VA's physician's statements that there was no evidence in the records reviewed that CAD was present during service or is causally linked to any incident or finding recorded during service, and there was no evidence that CAD was caused or aggravated by an episode of rheumatic fever in 1955 were conclusory; there was no support given for the opinions, and no citation to any scientific evidence that was relied upon.  As such, remand is necessary to obtain a supplemental medical opinion which contains an adequate supporting rationale.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from SSA any copies of records pertaining to the Veteran including any award of disability benefits along with the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2.  Return the case to the VA physician who provided the previous August 2015 VA medical opinion for a supplemental opinion.  If the VA physician is no longer available, another qualified physician should be asked to review the claims file (including a copy of this remand) and provide the requested opinion.  The complete claims folder (VBMS and Virtual VA) must be reviewed, and the reviewer must indicate such on the report.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.

Following the review of the claims file, the physician is asked to opine whether it is as least as likely as not (50 percent or greater probability) that the Veteran currently has residuals of rheumatic fever.  If so, fully identify the nature of all such residuals.  The physician must provide an explanation for the reasoning involved in his or her determination.   

The physician is also asked to opine whether a) it is at least as likely as not (50 percent or greater probability) that any heart disease that is currently present began during service or is causally linked to any incident of or finding recorded during service; and b) whether it is at least as likely as not (50 percent or greater probability) that any heart disease that is currently present was caused or aggravated beyond its normal progression by the Veteran's in-service episode of rheumatic fever.

The physician is required to provide a complete rationale for all opinions rendered, based on the physician's clinical experience, medical expertise, and established medical principles.  Reference to relevant evidence of record should be included, as appropriate.  The opinions must contain not only a clear conclusion with supporting data, but must also contain a reasoned medical explanation connecting the two.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




